Title: From Alexander Hamilton to Henry Van Schaack, 1 April 1795
From: Hamilton, Alexander
To: Schaack, Henry Van


Dear Sir
Albany April 1. 1795
I am favoured with your letter of the 26. of March. It is curious to learn that in Massachusettes the assumption of the state Debts should be attacked.
In the theory of the plan, tis impossible there can be an increase of debt; for the sum assumed for each state was charged to that state in the settlement of accounts and served to diminish the ballance of some states and increase that of others proportionably so that if the ballances owing from debtor states are collected all must be as to the quantum of debt, exactly ballanced. If the debtor ballances are not collected tis not the fault of the plan but of the execution.
But if the Debtor ballances cannot now be collected the same reasons would have prevented their collection if there had been no assumption and then no man can pronounce without unravelment of the whole detail what would have been the difference in the view to which your inquiry relates.

But it is more easy to see that there would have been larger ballances to remit to the Debtor States and less justice to the creditor States—Because there would have been a larger mass of ballances in the first process of the account to have been subdivided among the states, by the rule of quotaing; if the account terminated here and the ballances as first found, (by which all the states were Creditors) were simply provided for the mass of debt to have been provided for would have been much greater than it now is.
This is an abstract and complicated subject, upon which it is not possible to give precise ideas without an elaborate deduction exemplified by tables; for which I have not with me the materials; else I should take pleasure in complying with your request.
I cannot foresee with certainty how far the agreeable tour you propose to us will be in our power or not. But both Mrs. Hamilton & myself have a great inclination to embrace your kind offer, and inclination will strive hard to accomplish it.
Mrs. H. joins me in respects to Mrs. Van Schaack.
With true esteem & regard   I am Dr. Sir   Yr. Obed ser

A Hamilton
H. V Schaack Esq

